Title: To James Madison from Albert Gallatin, 5 November 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


5 November 1801. Relays his and the comptroller’s opinion that if a lawsuit were instituted against Richard Cooper to recover moneys he received, no jury would give a verdict for the government. Recommends directing Cooper to sell the stores purchased before he received Lincoln’s letter and to “send his account then properly stated & supported by vouchers.” Asks JM to reexamine enclosed papers and to communicate his decision.
 

   RC (DLC). 2 pp.; docketed by JM. Enclosures not found. On Cooper’s expedition to Lake Superior, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:170, 171 nn., and JM to Cooper, 6 Nov. 1801.

